86 S.E.2d 93 (1955)
241 N.C. 589
Susanna KEATON
v.
BLUE BIRD TAXI COMPANY OF ASHEVILLE, Inc., and Roy Lee Lanning.
No. 91.
Supreme Court of North Carolina.
March 9, 1955.
*95 Styles & Styles, Asheville, for plaintiff-appellant.
John C. Cheesborough, Asheville, for defendants-appellees.
JOHNSON, Justice.
It may be conceded that the plaintiff's evidence is not free of discrepancies and contradictions. It also appears that portions of the plaintiff's evidence are at variance with the facts alleged by her. However, when the portions favorable to the plaintiffsome offered by her and some by the defendantsare weighed and considered and given every reasonable intendment favorable to her, enough evidence is found in harmony with the general theory of her case alleged to overthrow the motion for nonsuit and justify the inference of negligence on the part of taxi driver Lanning as the proximate cause of the plaintiffs' injuries. Discrepancies and contradictions, even in the plaintiff's evidence, are for the jury and not for the court, and do not justify nonsuit. Fowler v. Atlantic Co., 234 N.C. 542, 67 S.E.2d 496; Brafford v. Cook, 232 N.C. 699, 62 S.E.2d 327.
Here the plaintiff is entitled to call to her aid these provisions of G.S. § 20-173 (a): "Where traffic control signals are not in place or in operation the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within any marked cross-walk or within any unmarked cross-walk at an intersection, * * *." See also G.S. § 20-174(a) and (e). And on the question of contributory negligence as a matter of law, see Goodson v. Williams, 237 N.C. 291, 74 S.E.2d 762, and Simpson v. Curry, 237 N.C. 260, 74 S.E.2d 649.
We conclude that the case is one for the jury.
Reversed.
BARNHILL, C. J., and DEVIN, J., took no part in the consideration or decision of this case.